Citation Nr: 0726259	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-06 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted an evaluation of 50 
percent for the veteran's service-connected PTSD effective on 
March 2, 2005.

In December 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

At the December 2006 hearing, the veteran testified that he 
continued to receive psychiatric treatment and therapy from 
the VA.  His claims file contains VA treatment records from 
VA Medical Centers (VAMC) in Jackson, Mississippi and New 
Orleans, Louisiana up to March 2006.  Additionally, the 
veteran testified that his last VA PTSD examination was dated 
in April 2005 prior to his experiences from Hurricane 
Katrina.  He believes that his symptoms have worsened since 
the April 2005 VA examination.  He testified that he 
experienced an increase in isolation and lack of 
concentration and he sleeps only two to three hours a night.  

On remand, the AOJ should again ask the veteran to identify 
any health care providers who have treated him for his 
service-connected PTSD since March 2006 and attempt to obtain 
relevant treatment records, if not already in the claims 
file.  After receipt of any records, the veteran should be 
scheduled for a VA examination to ascertain the current 
nature and severity of his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if an 
increased rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The AOJ should contact the appellant 
and request that he provide information 
as to the dates of any treatment received 
for his service-connected PTSD since 
March 2006, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  In 
particular, VA treatment records from 
March 2006 to the present.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
AOJ should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2006).  If records are unavailable, 
please have the health care provider so 
indicate.

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for a 
VA psychiatric examination, by a 
psychiatrist, to determine the nature, 
extent and etiology of his service-
connected PTSD.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected PTSD in accordance with 
the latest AMIE worksheet for rating 
mental disorders.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to an increased 
rating for PTSD.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



